DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, and the species “AAV2”, “nucleic acids”, and “VEGF-A” in the reply filed on 24 May 2022 is acknowledged.  The traversal is on the ground(s) that AAV is found in the core of the hyaluronic acid functionalized chimeric viral/nonviral nanoparticle, and the serotype of the AAV does not determine which cells the nanoparticle will transfect.  This is not found persuasive because the various AAV subtypes each have their own unique structure and mode of operation, and thus each requires their own unique search. The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 May 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and by dependency claims 2-14) recites a nanoparticle comprising a core AAV vector that expresses a transgene, surrounded by an acid labile degradable polymer layer that is in contact with an outer coating comprised of hyaluronic acid, wherein the acid degradable polymer idolizes in a “mildly acidic environment”. The term “mildly” in claim 1 is a relative term which renders the claim indefinite. The term “mildly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 
Claims 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 7, the term “a gene whose expression or overexpression is associated with an ocular disease or disorder” is a relative term which renders the claim indefinite. In claim 9, the term “a gene whose expression or overexpression is associated with a liver disease or disorder” is a relative term which renders the claim indefinite. In claim 10, the terms “mutant alleles associated with a liver disorder” and “miRNAs associated with hepatic lipid metabolism” are relative terms which render the claim indefinite. The term “associated” is not defined in their respective claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “associated” has no clear limit that would inform one of ordinary skill in the art as to how direct the relationship should be in order to be encompassed by this limitation. One of ordinary skill in the art would therefore be unable to determine the metes and bounds of the claims’ scope, and are indefinite therefore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (“Hong”; ACS Nano 2016, 10:8705‐8714; applicant’s IDS), in view of Yoshihara et al. (“Yoshihara”; Oncology Reports 2010, 23:733-738) and Yang et al. (“Yang”; U.S. Pre-Grant Publication Number 2014/0199349 A1). 
With regard to claims 1-3, 5-7, 9, 13 and 14, Hong teaches an AAV vector that expresses a transgene, wherein the AAV vector comprises a polykeytal-based polymer layer surrounding the AAV vector, wherein said polykeytal-based polymer layer encapsulates short inhibitory nucleic acids (siRNA). Hong discloses that the polykeytal-based polymer layer is labile in a mildly acidic environment. See figure 1A of Hong, for example. Hong teaches that the expressed transgene is Bcl-2-interacting mediator of cell death (BIM; see last paragraph of introduction), which is a gene therapy product to treat a disease or disorder (cancer). With regard to the limitations of claims 7 and 9 requiring suppressing the expression of a gene associated with an ocular or liver disease/disorder respectively, Hong teaches nanoparticles comprising an siRNA that silences MCL-1, which is a pro-survival gene. MCL-1 is also considered to be a pro-survival gene involved in the development of ocular and liver cancers (official notice taken), and thus Hong is considered to teach a nanoparticle as discussed above, having an siRNA that suppresses the expression of a gene involved in ocular and/or liver cancers. Hong specifically contemplates the use of their nanoparticles in compositions comprising nothing more than the recited particle in deionized water, which is considered to teach or fairly suggest a pharmaceutically acceptable carrier, suitable for intravitreal, parenteral or subretinal injection.
Hong does not teach that the disclosed nanoparticle comprises an outer coating of hyaluronic acid, or its means of attachment to the recited nanoparticle (i.e. electrostatic or covalent).
Yoshihara teaches making and using nanoparticles that comprise AAV vectors having layered coatings that include a polymer (PEI) with an outer layer that comprises hyaluronic acid (HA). See Materials and methods section, “In vivo transfection procedure” subsection; see also Table I, and figure 2 for example. Yoshihara teaches that this formulation avoids antibody neutralization, and achieved high infection of a fluorescent reporter gene in vivo. See Discussion section, page 737, rt. column. Yoshihara teaches that “the remarkable therapeutic effect of the multilayer-coated virus complexes would be attributed to the protection against antibody-neutralizing.” 
One of ordinary skill in the art would have considered it obvious to modify the AAV/polyketal nanoparticles of Hong by further coating such nanoparticles in HA. One of ordinary skill in the art would have had a reason to do so, since both Hong and Yoshihara teach that their coated nanoparticles were useful in achieving delivery of polynucleotide cargo, and since Yoshihara teaches that their polymer/HA formulation was useful in neutralizing both the antibody response as well as the overall positive charge of the nanoparticle. Since the combined cited art teaches each and every step and/or composition necessary to add HA to the nanoparticle of Hong, one of ordinary skill in the art would have had a reasonable expectation of success as well. 
With regard to claim 4, Hong does not teach that the functionalized chimeric nanoparticle has a potential from 0 mV to -30 mV. However, Yoshihara teaches that addition of HA to their AAV/PEI nanoparticle reduced potential from overall positive to an overall negative charge, depending on how much HA was added. See figures 1 and 3. 
With regard to claims 8 and 10, Hong does not teach wherein the gene silencing/editing oligonucleotide suppresses the expression of the elected target, VEGF-A. However, targeting VEGF-A to achieve siRNA-mediated inhibition of expression has shown success in reducing tumorous cancer progression (official notice taken). One of ordinary skill in the art would have considered it obvious to target VEGF-A in a method of inhibiting cancers of the eye and/or liver, since one of ordinary skill in the art would have been motivated to target any cancer target that has shown success in reducing cancer progression.
With regard to claims 11 and 12, Hong does not teach electrostatic or covalent attachment of hyaluronic acid to the recited nanoparticle as an outer coating. However, Yoshihara teaches that their AAV/polymer nanoparticles are positively charged, and bind electrostatically to negatively charged HA. Since Hong teaches that the AAV/polyketal nanoparticles disclosed therein are also positively charged (see page 8707, lft col), one of ordinary skill in the art would understand that HA would also bind electrostatically to the positively charged AAV/polyketal nanoparticles of Hong. Alternatively, one of ordinary skill in the art would also have been motivated to attach HA to such nanoparticles by any other means such as a covalent linkage, and would also understand that there are numerous chemical linkers that could be employed to so. For example, Yang teaches attaching hyaluronic acid via a covalent ketal linkage. See claim 10 for example. It would have been obvious to one of ordinary skill in the art to use chemical linkers to attach HA to the AAV/polyketal nanoparticles of Hong, since linker technology capable of linking HA to a polyketal has been well known in the art prior to applicant’s filing date as evidenced by Yang, and since Yoshihara teaches that their AAV/polymer nanoparticles were effective in delivery of their cargo when coated with HA. Accordingly, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,021,545 to Kwon (hereinafter “Kwon”) in view of in view of Yoshihara et al. (“Yoshihara”; Oncology Reports 2010, 23:733-738) and Yang et al. (“Yang”; U.S. Pre-Grant Publication Number 2014/0199349 A1). 
With regard to claims 1-3, 5-7, 9, 13 and 14, Kwon claims the use of an AAV vector that expresses a transgene, wherein the AAV vector comprises an acid labile polymer layer surrounding the AAV vector, wherein said acid labile polymer layer encapsulates short inhibitory nucleic acids (siRNA). Kwon’s claims recite that the expressed transgene is Bcl-2-interacting mediator of cell death (BIM), which is a gene therapy product to treat a disease or disorder (cancer). With regard to the limitations of the instant claims 7 and 9 requiring suppressing the expression of a gene associated with an ocular or liver disease/disorder respectively, Kwon’s claims recite nanoparticles comprising an siRNA that silences MCL-1, which is a pro-survival gene. MCL-1 is also considered to be a pro-survival gene involved in the development of ocular and liver cancers (official notice taken), and thus Kwon is considered to claim a nanoparticle as discussed above, having an siRNA that suppresses the expression of a gene involved in ocular and/or liver cancers. Kwon specifically recites the use of their nanoparticles in pharmaceutically acceptable carriers, and those suitable for at least parenteral injection.
Kwon does not teach that the disclosed nanoparticle comprises an outer coating of hyaluronic acid, or its means of attachment to the recited nanoparticle (i.e. electrostatic or covalent).
Yoshihara teaches making and using nanoparticles that comprise AAV vectors having layered coatings that include a polymer (PEI) with an outer layer that comprises hyaluronic acid (HA). See Materials and methods section, “In vivo transfection procedure” subsection; see also Table I, and figure 2 for example. Yoshihara teaches that this formulation avoids antibody neutralization, and achieved high infection of a fluorescent reporter gene in vivo. See Discussion section, page 737, rt. column. Yoshihara teaches that “the remarkable therapeutic effect of the multilayer-coated virus complexes would be attributed to the protection against antibody-neutralizing.” 
One of ordinary skill in the art would have considered it obvious to modify the AAV/polymer nanoparticles of Kwon by further coating such nanoparticles in HA. One of ordinary skill in the art would have had a reason to do so, since both Kwon and Yoshihara teach that their coated nanoparticles were useful in achieving delivery of polynucleotide cargo, and since Yoshihara teaches that their polymer/HA formulation was useful in neutralizing both the antibody response as well as the overall positive charge of the nanoparticle. Since the combined cited art teaches each and every step and/or composition necessary to add HA to the nanoparticle of Kwon, one of ordinary skill in the art would have had a reasonable expectation of success as well. 
With regard to claim 4, Kwon does not claim that the functionalized chimeric nanoparticle has a potential from 0 mV to -30 mV, but Yoshihara teaches that addition of HA to their AAV/PEI nanoparticle reduced potential from overall positive to an overall negative charge, depending on how much HA was added. See figures 1 and 3. 
With regard to claims 8 and 10, Kwon does not teach wherein the gene silencing/editing oligonucleotide suppresses the expression of the elected target, VEGF-A. However, targeting VEGF-A to achieve siRNA-mediated inhibition of expression has shown success in reducing tumorous cancer progression (official notice taken). One of ordinary skill in the art would have considered it obvious to target VEGF-A in a method of inhibiting cancers of the eye and/or liver, since one of ordinary skill in the art would have been motivated to target any cancer target that has shown success in reducing cancer progression.
With regard to claims 11 and 12, Kwon does not teach electrostatic or covalent attachment of hyaluronic acid to the recited nanoparticle as an outer coating. However, Yoshihara teaches that their AAV/polymer nanoparticles are positively charged, and bind electrostatically to negatively charged HA. Since Kwon teaches that the AAV/polymer nanoparticles disclosed therein are also positively charged (see page 8707, lft col), one of ordinary skill in the art would understand that HA would also bind electrostatically to the positively charged AAV/polymer nanoparticles of Kwon. Alternatively, one of ordinary skill in the art would also have been motivated to attach HA to such nanoparticles by any other means such as a covalent linkage, and would also understand that there are numerous chemical linkers that could be employed to so. For example, Yang teaches attaching hyaluronic acid via a covalent ketal linkage. See claim 10 for example. It would have been obvious to one of ordinary skill in the art to use chemical linkers to attach HA to the AAV/polymer nanoparticles of Kwon, since linker technology capable of linking HA to a polymers has been well known in the art prior to applicant’s filing date as evidenced by Yang, and since Yoshihara teaches that their AAV/polymer nanoparticles were effective in delivery of their cargo when coated with HA. The claim sets are patentably indistinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633